Citation Nr: 9904355	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, carpal tunnel syndrome, allergies, a skin 
disability and a gynecological disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to June 1995.  
This is an appeal from a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office Fargo, 
North Dakota, which denied entitlement to service connection 
for a bilateral knee disability, carpal tunnel syndrome, 
allergies, a skin disability and a gynecological disability.  
The appellant testified at a hearing at the regional office 
before a hearing officer in August 1996.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
March 1998 when it was remanded to the regional office so 
that the veteran could be scheduled for a hearing before a 
member of the Board sitting at the regional office.  In 
August 1998 the hearing before the Board was conducted.  The 
case is again before the Board for further appellate 
consideration.

At the time of the March 1998 Board remand the issues on 
appeal included service connection for a right elbow 
disability and residuals of a left middle finger injury.  
However, in August 1998 the appellant expressly withdrew her 
appeal regarding those issues in writing.  Thus, those 
matters are no longer in an appellate status.   


REMAND

The veteran's service medical records reflect that she was 
seen on several occasions in 1987 and 1988 for acne.  In 
October 1989 she complained of vaginal itching and in 
September 1990 it was indicated that there was a possible 
yeast infection.  The appellant also had Cesarean section 
deliveries on two occasions in service and a tubal 
fulguration.  In November 1993 bilateral patellofemoral 
disease was diagnosed.  Her service medical records reflect a 
March 1995 report by a private physician, Dr. Lee, indicating 
that she had mild carpal tunnel syndrome.  

The veteran was afforded a VA gynecological examination in 
November 1995 and diagnoses were made of mild urinary stress 
incontinence and incisional pain.  

The appellant was afforded a VA general medical examination 
in November 1995.  An X-ray study of the knees was negative.  
A sinus X-ray study showed no acute sinusitis.  It was 
indicated that there was minimal chronic mucosal thickening 
of the right maxillary sinus.  Range of motion of her knees 
was from 0 degrees to 140 degrees.  The examiner indicated 
that no allergies had been found and that the veteran's acne 
had resolved without sequelae.  It was indicated that a 
carpal tunnel syndrome and bilateral knee condition had not 
been found.  Right maxillary sinusitis was diagnosed by 
history only.  

The veteran was afforded VA nerve conduction studies in 
November 1995 and these studies were reported to be normal.  

The veteran was again afforded a VA gynecological examination 
in September 1996 and diagnoses were made of mild urinary 
stress incontinence, first degree uterine prolapse, mild 
cystocele and small uterine leiomyoma.  

The veteran was afforded a VA general medical examination in 
September 1996.  Range of motion of her knees was from 
0 degrees to 120 degrees.  It was indicated that a knee 
condition had not been found and carpal tunnel syndrome had 
not been found.  

The veteran was afforded a VA dermatological examination in 
October 1996.  She reported that she had an occasional acne 
papule with occasional flareups.  She also reported a history 
of tinea versicolor and inflammatory lesions on the left 
axilla.  On examination it was indicated that there was no 
acne of the face or nose.  The extremities and trunk were 
negative.  The left axilla had no lesions, lumps or scars.  

During the course of the August 1998 Board hearing, the 
appellant indicated that she injured her knees during service 
climbing up and down ladders in missile silos.  She reported 
that she still had pain involving her knees.  She indicated 
that if she moved her hands a certain way she had pain from 
the bottom of her hand and on the inside of her arm.  She 
related that her allergies could occur at any time.  Her eyes 
would swell and water and she had an itching and burning 
sensation.  She stated that she took over-the-counter sinus 
medication.  She related that her skin problems were 
initially diagnosed in service in 1991.  She stated that she 
also had acne.  The appellant also related that she had a 
cyst that had been discovered and removed in service and that 
she had scarring in the area that was still sensitive to 
touch and was irritated by exercise.  

In August 1998 the appellant submitted additional medical 
records for consideration.  The records reflect that she was 
seen on a number of occasions in 1997 and 1998 at the medical 
arts clinic for conditions including a vaginal yeast 
infection and probable bacterial vaginosis.  An assessment 
was made of allergic vaginitis.  

The records also include a July 1998 report by a U.S. Air 
Force medical facility reflecting that the veteran was seen 
in July 1998 with complaints of knee pain.  The assessment 
was patellofemoral disease.  

In view of the above matters and in order to afford the 
appellant every consideration, findings of fact and 
conclusions of law being deferred pending a REMAND for the 
following action:

1.  The appellant should be afforded 
special orthopedic, neurological, 
allergy, dermatological and gynecological 
examinations in order to determine the 
presence, if at all, of any knee 
disability, carpal tunnel syndrome, 
allergy, including sinusitis, skin 
disability and gynecological disability.  
All indicated special studies, including 
X-ray studies of the knees and sinuses 
should be conducted.  The claims file is 
to be made available to the examiners for 
review prior to conducting the 
examinations.  

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding any matter on 
appeal remains adverse to the appellant, 
she and her representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


